DETAILED ACTION
Response to Arguments
Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive. 
Applicant argues Rabinowitz discloses a different nicotine ratio for an ion pairing agent compared to an acid. However, this distinction does not appear to have any impact on the obviousness rejection. Rabinowitz suggests at least 0.25 mole equivalents ion pairing agent (1:3 ratio) based on nicotine [0050]. Rabinowitz also suggests at least 0.33 mole equivalents acid (1:2 ratio) based on nicotine [0044]. In either case, the suggested range overlaps with the claimed range of no greater than 0.6 mole equivalents. 
Applicant argues that a prima facie case of obviousness has not been established. The Examiner disagrees. Rabinowitz clearly discloses that the acid to nicotine ratio is a result effective variable [0044]. This alone presents a prima facie case of obviousness, even if Rabinowitz were silent to specific values corresponding to the claimed range. However, as noted, Rabinowitz also teaches specific values that either fall within or overlap with the claimed range [0044, 0050], only further strengthening the prima facie case of obviousness. Applicant can overcome the prima facie case of obviousness by providing evidence of unexpected results and amending the claims to be commensurate in scope with the evidence, which Applicant did in the parent application but has not done in the instant application. 
Applicant traverses the double patenting rejection on the grounds that the instant claims are broader than the claims of the reference application. The Examiner disagrees. “A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).” The examined application claims are anticipated by the reference claims, and therefore a nonstatutory double patenting rejection is appropriate.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25-45 are rejected under 35 U.S.C. 103 as being unpatentable over Rabinowitz (US 2014/0345635).
Regarding claims 25, 28, 29, 35, 36, 37, 39, 41, 43, and 45, Rabinowitz teaches a nicotine solution comprising glycerol, nicotine, and benzoic acid [0006, 0048]. Rabinowitz further teaches the molar ratio of the acid to nicotine is 2:5 [0050], i.e. the total content of acid present in the solution is 0.4 mole equivalents based on the nicotine. As a result, nicotine would be present in the solution in unprotonated form and protonated form. Although Rabinowitz does not specifically teach providing this ratio when benzoic acid is used, Rabinowitz does suggest the acid is added so that the solution includes nicotine in both free base (unprotonated) form and salt (protonated) form and to thereby optimize gas/particle portioning of nicotine to provide for deep lung deposition while generating a desirable amount of throat hit without irritation [0043-0044]. It would have been obvious to one of ordinary skill in the art to optimize the total content of acid present in the solution and the balance of nicotine in unprotonated and protonated forms as a matter of routine experimentation to achieve the desired gas/particle portioning of nicotine to provide for deep lung deposition while generating a desirable amount of throat hit without irritation. 
The nicotine solution is provided in a container and configured for engagement with an electronic vapor provision system, and as part of an electronic vapor provision system comprising a vaporizer and a power supply comprising a battery for supplying power to the vaporizer [0068].  The process involves vaporizing the nicotine solution [0067]. As disclosed above, Rabinowitz teaches providing for deep lung deposition while generating a desirable amount of throat hit without irritation, i.e. improving the sensory properties of a vaporized nicotine solution. 
Regarding claim 26, 38, 42, and 44, Rabinowitz further teaches water [0125]. 
Regarding claims 27, 30, and 31, and 40, Rabinowitz teaches at least one ion pairing agent [0035], wherein benzoic acid is an example of an ion pairing agent [0048]. This would suggest to one of ordinary skill in the art that benzoic acid may be the one and only acid present in the solution, in an amount of 0.4 mole equivalents based on the nicotine. 
Regarding claims 32-34, Rabinowitz teaches nicotine in an amount of 0.5%, 1.0%, or 1.5% based on the total weight of the solution [0037], and levulinic acid [0048]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 25 -45 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,044,937. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the instant limitations are taught by the claims of the ‘937 patent.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ERIC YAARY/Examiner, Art Unit 1747